Citation Nr: 1638844	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  02-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tension muscular headaches, since October 7, 2013. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION


The Veteran had active service from November 1991 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2007, the Board issued a decision which denied the Veteran's claim of entitlement to a TDIU.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, pursuant to a Joint Motion for Remand, the Court vacated the Board's July 2007 decision and remanded this case to comply with VA's duty to notify.  In August 2008, the Board remanded this matter for additional development.  In June 2010, the Board issued a decision which denied the Veteran's claim of entitlement to a TDIU.  The Veteran timely appealed this decision to the Court.  In March 2012, the Court issued a memorandum decision which vacated the Board's June 2010 decision and remanded this case for additional evidentiary development.  In September 2012, June 2013, September 2014, and May 2015, the Board remanded this case for additional evidentiary development.  

In a June 2016 submission, the Veteran requested a copy of the September 2015 VA opinion.  As the Veteran's claim is being remanded for additional development, there is no prejudice to the Veteran in REFERRING his record request to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Pursuant to the Board's May 2015 remand, a statement of the case (SOC) was issued with respect to the increased rating claim for headaches.  However, the record reflects that the April 2016 SOC and an accompanying VA FORM 9 that were mailed to a post office box address were returned as undeliverable, in May 2016.  

The Board notes that both a November 2015 VA FORM 27-0820 and the VBMS electronic file reflect that the Veteran's address of record is a street address rather than a post office box address.  Thus, it does not appear that the Veteran was provided with the April 2016 SOC, which would allow him to perfect an appeal to that claim.  On remand, a copy of the April 2016 SOC should be mailed to the Veteran at his correct address.  

With respect to entitlement to a TDIU, as reflected in the May 2016 supplemental statement of the case (SSOC), the record reflects that the Veteran has a high school education and an Auto Technology degree, and has completed VA Veterans Upward Bound computer classes.  It was noted that he last worked on a part-time basis from July 2014 to March 2015, with duties to include warehouse stocking and truck loading.  In addition, in an October 2013 submission, the Veteran stated that from 2000 to 2006, he earned approximately $400 per month working at "The Dog House," and indicated that it was a "sheltered" work environment.  

The Board notes that substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income does not exceed the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  See also Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016) (discussing marginal employment in the context of TDIU claims).

Based on the November 2015 VA examination report, the RO determined that there had been an increase in the Veteran's depressive disorder symptoms, as reflected in the assignment of a 70 percent rating, which contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, effective November 12, 2015.  In that respect, the VA report of examination reflects a determination that the Veteran's level of functioning had declined since VA examination in September 2014 due to increased psychosocial stressors, depressive symptoms, and uncontrolled anxiety.  It was noted that the Veteran stated that in addition to physical pain, he was unable to continue working in his most recent part-time position due to episodes of anxiety in the early morning, which the examiner concluded were likely secondary to his depressive disorder.  

In addition, and although it was determined that the Veteran is capable of maintaining employment, the examiner noted that the Veteran was best suited for a position that was not physically demanding (related to low energy), with a structured environment, limited social stress, flexible scheduling, and "support."  The examiner added that the Veteran would likely experience increased symptoms of anxiety and depression in positions that required a change in routine, lack of structure, and reaching unattainable goals.  

Further, and although the September 2014 VA examination report notes improvement of headaches as result of new medication enabling the Veteran to return to work, in view of the evidence and the Veteran's assertions, to include VA treatment records in March 2016 noting depression had gotten much worse in the last three months, along with consideration of the appellate status of the increased rating claim for headaches, the Board finds that the evidence is not completely adequate for a determination with respect to entitlement to a TDIU.  As such, a VA examination is warranted with respect to entitlement to a TDIU.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Send a copy of the April 2016 SOC to the Veteran's correct mailing address, as reflected in the electronic VBMS file.  Only if the Veteran files a substantive appeal should this issue be returned to the Board.  

2.  Obtain complete VA treatment records since May 2016.  

3.  After the above development has been completed, schedule the Veteran for a VA TDIU examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner should address pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity, to include consideration of whether the Veteran has been employed in a protected work environment or sheltered workshop or was marginally employed at any since 1999.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

